United Natl. Ins. Co. v Travelers Prop. Cas. Co. of Am. (2018 NY Slip Op 01292)





United Natl. Ins. Co. v Travelers Prop. Cas. Co. of Am.


2018 NY Slip Op 01292


Decided on February 27, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 27, 2018

Andrias, J.P., Gesmer, Kern, Singh, Moulton, JJ.


5835 652639/15

[*1]United National Insurance Company, Plaintiff-Appellant,
vTravelers Property Casualty Company of America, et al., Defendants, Zurich-American Insurance Company, Defendant-Respondent.


Brad C. Westlye, New York, for appellant.
Coughlin Duffy LLP, New York (Adam M. Smith of counsel), for respondent.

Order, Supreme Court, New York County (Eileen A. Rakower, J.), entered August 31, 2016, which granted the motion of defendant Zurich-America Insurance Company (Zurich) to dismiss the first, second and fourth causes of action as against it, unanimously affirmed, with costs.
The motion court properly dismissed plaintiff's first and second causes of action for "equitable indemnity" and fourth cause of action for "equitable reapportionment" as against Zurich since there is no recognized cause of action for equitable indemnity or equitable reapportionment under New York law. Furthermore, even assuming that truth of the facts as alleged by plaintiff, these claims do not "state[] the elements of a legally cognizable cause of action" (P.T. Bank Cent. Asia, N.Y. Branch v
ABN AMRO Bank N.V., 301 AD2d 373, 376 [1st Dept 2003]; see 1199 Hous. Corp. v International Fid. Ins. Co., 14 AD3d 383, 384 [1st Dept 2005]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 27, 2018
CLERK